Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000022
                                                    17-MAY-2012
                                                    04:10 PM



                        NO. SCPW-12-0000022

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          BURKE MCPHEETERS BORDNER & ESTES, Petitioner,

                                vs.

    THE HONORABLE RANDAL G.B VALENCIANO, JUDGE OF THE CIRCUIT
         COURT OF THE FIFTH CIRCUIT, STATE OF HAWAI#I and
          DTRIC INSURANCE COMPANY LIMITED, Respondents.


                        ORIGINAL PROCEEDING
                       (CIVIL NO. 11-1-0076)

                              ORDER
    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
     and Circuit Judge Chan, in place of Acoba, J., recused)

          Upon consideration of petitioner Burke McPheeters

Bordner & Estes' petition for a writ of mandamus and the

responses thereto, it appears that: (1) Cades Schutte, as a

result of its representation of petitioner, obtained confidential

information of a non-public nature that, if known to any other

client of Cades Schutte, could be used by such client to

petitioner's material disadvantage and (2) petitioner's December

30, 2009 advanced conflict waiver did not, by its terms, apply in

such instance.   Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is granted.   The respondent judge is directed to: (1)

vacate the December 12, 2011 order denying petitioner's motion to

disqualify Cades Schutte as plaintiff's counsel in Civil No. 11-

1-0076 and (2) enter an order disqualifying Cades Schutte as

plaintiff's counsel in Civil No. 11-1-0076.

          DATED: Honolulu, Hawai#i, May 17, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Derrick H.M. Chan




                                 2